Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments filed 09/13/2022: 
Claims 1, 4, 7, 16 and 18 are pending in the present application. Claim 1 has been amended. Claims 9-12 are canceled. Claim 18 is new.
The previous 112 rejection has been overcome in light of the amendments. 
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Rejections - 35 USC § 103
Claims 1, 4, 7, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2013/0248772), as evidenced by Ferrari, A. C., and J. Robertson. “Interpretation of Raman Spectra of Disordered and Amorphous Carbon.” Physical Review B, vol. 61, no. 20, 2000, pp. 14095–14107., doi:10.1103/physrevb.61.14095 and further in view of Kamizono et al. (US 2014/0127586) and Park (KR 20160122937A)
Regarding claim 1, Jo teaches a positive electrode (P37. 101) for a rechargeable lithium battery (P9), the electrode comprising a current collector (P28); and an active material on the current collector (P38. 63), wherein the active material layer comprises an active material and carbon nanotubes, or a first carbon nano conductive agent which can include carbon nanotubes (P9. 15), the carbon nanotubes have a volume density, or specific weight in a range of 0.01 to 0.1 g/cm3 (P56). The examiner takes note of the fact that the prior art range of 0.01 to 0.1 g/cm3 completely encompasses the claimed range of 0.015 to 0.0506 g/cm3. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05
 Jo teaches that the carbon nanotubes have an average diameter of approximately 1 nm to approximately 50 nm (P50).
The examiner takes note of the fact that the prior art range of approximately 1 nm to 50 nm completely encompasses the claimed range of 1 nm to 20 nm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. 
Jo teaches that the multiple carbon materials may be contained in an amount of 9 wt% or less based on the total weight of the active material layer (P71 teaches that the multiple carbon agents are included in 1 wt% to 90 wt% of the conductive agent, where the conductive agent is contained in an amount of less than approximately 10 wt% of the active material layer, therefore at most the carbon nanotubes can be in a range of 0.1 wt% to 9 wt%, when the weight percent of the conductive agent is just above the taught maximum). Jo teaches examples of the carbon nanotubes being included at 1 wt% (P87). 
The examiner takes note of the fact that the prior art range of 9 wt% or less completely encompasses the claimed range of less than or equal to 1 wt%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
 Jo teaches the carbon nanotubes have a Raman R value of 0.01 to 2 (P56), where the Raman R value refers to an intensity ratio R = Id/Ig, Ig being a peak intensity G and Id being a peak intensity D.
Jo is silent in teaching that peak intensity G is about 1580 cm -1 and that peak intensity D is at about 1350 cm-1 in a Raman spectrum analysis; however, as evidenced by Ferrari, in a similar field of endeavor related to Raman spectra of carbon, teaches that the G peak is around 1580 – 1600 cm-1 and that the D peak is around 1350 cm-1 (pg. 14095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the G and D peaks of the Raman values in Jo are between 1580 – 1600 cm-1 and around 1350 cm-1, respectively, because Ferrari teaches that they would inherently be in this range. 
Jo teaches the Raman R value is 0.01 to 2 (P56) but is silent in teaching the Raman R value is more specifically 0.9 to 1.15; however, Kamizono, in a similar field of endeavor related to electrodes for lithium batteries, teaches using carbon nanotubes in a lithium ion battery electrode (P11). Kamizono teaches that the carbon nanotubes in the electrode should have an Id/Ig ratio of 0.8 to 1.2 (P15). Kamizono teaches that below this value not enough defect are formed and is detrimental to the battery and above 1.2 leads to a violent deterioration of the carbon nanotube (P15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application for the carbon nanotubes of Jo with a Raman ratio of 0.01 to 2, to optimize the Raman R value of 0.8 to 1.2, as taught by Kamizono, in order to have a more stable battery with decreased resistance. 
The examiner takes note of the fact that the prior art range of 0.8 to 1.2 completely encompasses the claimed range of 0.9 to 1.15. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Modified Jo is silent in teaching that the average length of the carbon nanotubes is 70 µm to 250 µm; however, Park teaches analogous art in the same field of endeavor of electrode active material comprising carbon nanotubes for a lithium secondary battery (pg.  5), wherein Park teaches that the average length of the carbon nanotubes is 100 µm or less (claim 3) to improve the fabrication process (pg. 7). 
The examiner takes note of the fact that the prior art range of less than 100 µm partially overlaps the claimed range of about 70 µm to about 250 µm (claim 3). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the carbon nanotubes of Jo with a length of 100 µm or less, as taught by Park, in order to improve the fabrication process. 
Regarding claim 4, modified Jo in view of Park teach that the carbon nanotubes have an average length of 100 µm of less (Park claim 3). 
The examiner takes note of the fact that the prior art range of less than 100 µm overlaps the claimed range of about 100 µm to about 250 µm at an endpoint. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 7, modified Jo teaches the carbon nanotubes may include single-walled carbon nanotubes and multi-walled carbon nanotubes (P16). 
Regarding claim 16, modified Jo teaches a rechargeable lithium battery comprising: a positive electrode (220); a negative electrode (210) (P37); a separator between the positive electrode and the negative electrode (230) (Fig. 2); and an electrolyte solution (P69), wherein the positive electrode is the electrode from claim 1(P37.67).
Regarding claim 18, Jo teaches a positive electrode (P37. 101) for a rechargeable lithium battery (P9), the electrode comprising a current collector (P28); and an active material on the current collector (P38. 63), wherein the active material layer consists of an active material, a binder, and carbon nanotubes, where the conductive agents can both be carbon nanotubes (P9.16.81), 
the carbon nanotubes have a Raman R value of 0.01 to 2 (P56), where the Raman R value refers to an intensity ratio R = Id/Ig, Ig being a peak intensity G and Id being a peak intensity D.
Jo is silent in teaching that peak intensity G is about 1580 cm -1 and that peak intensity D is at about 1350 cm-1 in a Raman spectrum analysis; however, as evidenced by Ferrari, in a similar field of endeavor related to Raman spectra of carbon, teaches that the G peak is around 1580 – 1600 cm-1 and that the D peak is around 1350 cm-1 (pg. 14095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the G and D peaks of the Raman values in Jo are between 1580 – 1600 cm-1 and around 1350 cm-1, respectively, because Ferrari teaches that they would inherently be in this range. 
Jo teaches the Raman R value is 0.01 to 2 (P56) but is silent in teaching the Raman R value is more specifically 0.9 to 1.15; however, Kamizono, in a similar field of endeavor related to electrodes for lithium batteries, teaches using carbon nanotubes in a lithium ion battery electrode (P11). Kamizono teaches that the carbon nanotubes in the electrode should have an Id/Ig ratio of 0.8 to 1.2 (P15). Kamizono teaches that below this value not enough defect are formed and is detrimental to the battery and above 1.2 leads to a violent deterioration of the carbon nanotube (P15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application for the carbon nanotubes of Jo with a Raman ratio of 0.01 to 2, to optimize the Raman R value of 0.8 to 1.2, as taught by Kamizono, in order to have a more stable battery with decreased resistance. 
The examiner takes note of the fact that the prior art range of 0.8 to 1.2 completely encompasses the claimed range of 0.9 to 1.15. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Modified Jo is silent in teaching that the average length of the carbon nanotubes is 40 µm to 250 µm; however, Park teaches analogous art in the same field of endeavor of electrode active material comprising carbon nanotubes for a lithium secondary battery (pg.  5), wherein Park teaches that the average length of the carbon nanotubes is 100 µm or less (claim 3) to improve the fabrication process (pg. 7). 
The examiner takes note of the fact that the prior art range of less than 100 µm partially overlaps the claimed range of about 70 µm to about 250 µm (claim 3). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the carbon nanotubes of Jo with a length of 100 µm or less, as taught by Park, in order to improve the fabrication process
Claims 1, 4, 7, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2013/0248772), as evidenced by Ferrari, A. C., and J. Robertson. “Interpretation of Raman Spectra of Disordered and Amorphous Carbon.” Physical Review B, vol. 61, no. 20, 2000, pp. 14095–14107., doi:10.1103/physrevb.61.14095 and further in view of Park (KR 20160122937A).
Regarding claim 1, Jo teaches a positive electrode (P37. 101) for a rechargeable lithium battery (P9), the electrode comprising a current collector (P28); and an active material on the current collector (P38. 63), wherein the active material layer comprises an active material and carbon nanotubes, or a first carbon nano conductive agent which can include carbon nanotubes (P9. 15), the carbon nanotubes have a volume density, or specific weight in a range of 0.01 to 0.1 g/cm3 (P56). The examiner takes note of the fact that the prior art range of 0.01 to 0.1 g/cm3 completely encompasses the claimed range of 0.015 to 0.0506 g/cm3. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05
Jo teaches that the carbon nanotubes have an average diameter of approximately 1 nm to approximately 50 nm (P50).
The examiner takes note of the fact that the prior art range of approximately 1 nm to 50 nm completely encompasses the claimed range of 1 nm to 20 nm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. 
Jo teaches that the multiple carbon materials may be contained in an amount of 9 wt% or less based on the total weight of the active material layer (P71 teaches that the multiple carbon agents are included in 1 wt% to 90 wt% of the conductive agent, where the conductive agent is contained in an amount of less than approximately 10 wt% of the active material layer, therefore at most the carbon nanotubes can be in a range of 0.1 wt% to 9 wt%, when the weight percent of the conductive agent is just above the taught maximum). Jo teaches examples of the carbon nanotubes being included at 1 wt% (P87). 
The examiner takes note of the fact that the prior art range of 9 wt% or less completely encompasses the claimed range of less than or equal to 1 wt%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Jo teaches the carbon nanotubes have a Raman R value of 0.01 to 2 (P56), where the Raman R value refers to an intensity ratio R = Id/Ig, Ig being a peak intensity G and Id being a peak intensity D.
Jo is silent in teaching that peak intensity G is about 1580 cm -1 and that peak intensity D is at about 1350 cm-1 in a Raman spectrum analysis; however, as evidenced by Ferrari, in a similar field of endeavor related to Raman spectra of carbon, teaches that the G peak is around 1580 – 1600 cm-1 and that the D peak is around 1350 cm-1 (pg. 14095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the G and D peaks of the Raman values in Jo are between 1580 – 1600 cm-1 and around 1350 cm-1, respectively, because Ferrari teaches that they would inherently be in this range. 
The examiner takes note of the fact that the prior art range of 0.01 to 2 completely encompasses the claimed range of 0.9 to 1.15. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Additionally, while Jo teaches the Raman R value is 0.01 to 2 (P56) but is silent in teaching the Raman R value is more specifically 0.8 to 1.3; however, Jo teaches that the Raman ratio is a result-effective variable, or selected to improve high-rate discharge, life cycle characteristics, and binding strength (P55-58). A skilled artisan would therefore seek to find a Raman value within the range of Jo that improves the discharge rate, life cycle and binding strength of the active material. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a Raman ratio of the carbon nanotubes of Jo, and arrive at a Raman ratio in a range of 0.9 to 1.15, in order to improves the discharge rate, life cycle and binding strength of the active material.
Modified Jo is silent in teaching that the average length of the carbon nanotubes is 70 µm to 250 µm; however, Park teaches analogous art in the same field of endeavor of electrode active material comprising carbon nanotubes for a lithium secondary battery (pg.  5), wherein Park teaches that the average length of the carbon nanotubes is 100 µm or less (claim 3) to improve the fabrication process (pg. 7). 
The examiner takes note of the fact that the prior art range of less than 100 µm partially overlaps the claimed range of about 70 µm to about 250 µm (claim 3). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the carbon nanotubes of Jo with a length of 100 µm or less, as taught by Park, in order to improve the fabrication process. 
Regarding claim 4, modified Jo in view of Park teach that the carbon nanotubes have an average length of 100 µm of less (Park claim 3). 
The examiner takes note of the fact that the prior art range of less than 100 µm overlaps the claimed range of about 100 µm to about 250 µm at an endpoint. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 7, modified Jo teaches the carbon nanotubes may include single-walled carbon nanotubes and multi-walled carbon nanotubes (P16). 
Regarding claim 16, modified Jo teaches a rechargeable lithium battery comprising: a positive electrode (220); a negative electrode (210) (P37); a separator between the positive electrode and the negative electrode (230) (Fig. 2); and an electrolyte solution (P69), wherein the positive electrode is the electrode from claim 1(P37.67).
Regarding claim 18, Jo teaches a positive electrode (P37. 101) for a rechargeable lithium battery (P9), the electrode comprising a current collector (P28); and an active material on the current collector (P38. 63), wherein the active material layer consists of an active material, a binder, and carbon nanotubes, where the conductive agents can both be carbon nanotubes (P9.16.81), the carbon nanotubes have a Raman R value of 0.01 to 2 (P56), where the Raman R value refers to an intensity ratio R = Id/Ig, Ig being a peak intensity G and Id being a peak intensity D.
Jo teaches the carbon nanotubes have a Raman R value of 0.01 to 2 (P56), where the Raman R value refers to an intensity ratio R = Id/Ig, Ig being a peak intensity G and Id being a peak intensity D.
Jo is silent in teaching that peak intensity G is about 1580 cm -1 and that peak intensity D is at about 1350 cm-1 in a Raman spectrum analysis; however, as evidenced by Ferrari, in a similar field of endeavor related to Raman spectra of carbon, teaches that the G peak is around 1580 – 1600 cm-1 and that the D peak is around 1350 cm-1 (pg. 14095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the G and D peaks of the Raman values in Jo are between 1580 – 1600 cm-1 and around 1350 cm-1, respectively, because Ferrari teaches that they would inherently be in this range. 
The examiner takes note of the fact that the prior art range of 0.01 to 2 completely encompasses the claimed range of 0.9 to 1.15. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Additionally, while Jo teaches the Raman R value is 0.01 to 2 (P56) but is silent in teaching the Raman R value is more specifically 0.8 to 1.3; however, Jo teaches that the Raman ratio is a result-effective variable, or selected to improve high-rate discharge, life cycle characteristics, and binding strength (P55-58). A skilled artisan would therefore seek to find a Raman value within the range of Jo that improves the discharge rate, life cycle and binding strength of the active material. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a Raman ratio of the carbon nanotubes of Jo, and arrive at a Raman ratio in a range of 0.9 to 1.15, in order to improves the discharge rate, life cycle and binding strength of the active material.
Modified Jo is silent in teaching that the average length of the carbon nanotubes is 40 µm to 250 µm; however, Park teaches analogous art in the same field of endeavor of electrode active material comprising carbon nanotubes for a lithium secondary battery (pg.  5), wherein Park teaches that the average length of the carbon nanotubes is 100 µm or less (claim 3) to improve the fabrication process (pg. 7). 
The examiner takes note of the fact that the prior art range of less than 100 µm partially overlaps the claimed range of about 40 µm to about 250 µm (claim 3). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the carbon nanotubes of Jo with a length of 100 µm or less, as taught by Park, in order to improve the fabrication process. 
Response to Arguments 
In response to the arguments received 09/13/2022:
Applicant argues that the specific claimed range of the volume density would not be obvious in view of Jo. 
Examiner respectfully disagrees. Tables 1/ 2 does not show unexpected results as related to volume density because only 2 examples are shown and all other variables change in examples and comparative examples. Applicant is reminded whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. There is no evidence that the results occur throughout the range, or that values just above or below the range would have different results. Thus, the evidence is insufficient to rebut the prima facie case because experiments are limited and not commensurate in scope with the claims. 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d)
MPEP 716.02 discusses how criticality can be demonstrated. The examiner finds that Applicant has not shown criticality of the claimed range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mun et al. (US 20130337326) teaches a positive active material layer consisting of an active material, binder, and carbon nanotubes with an R value and length (P14.23.141)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729